Order issued: September       5 , 2012




                                                In The
                                  (Court uf Apprats
                         Iffift4 District of ..rxasatDattas
                                        No. 05-12-01140-CV


               DOUBLE DIAMOND DELAWARE, INC., ET AL., Appellants
                                                  V.
                          JOHN WALKINSHAW, ET AL., Appellees

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-11-10333-J

                                              ORDER

       We GRANT the August 30, 2012 motion of Melba Wright, Official Court Reporter for the

191st Judicial District Court of Dallas County, Texas, for an extension of time to file the reporter' s

record. Ms. Wright shall file the reporter's record in this accelerated appeal on or before September

24, 2012.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic transmission

to Ms. Wright and all counsel of record.